                                                                                                                                                            FILED: 7/29/2019 11:01             AM
     Case 4:19-cv-00636-SDJ Document 2 Filed 09/03/19 Page 1 ofDavid
                                                                5 PageID    #: 31
                                                                     Trantham
                                                                                                                                                            Denton County          District   Clerk
                                                                                                                                                            By: Dylan Ladwig,         Deputy


                                                                                         1   9-6724-21               1
                                                                  Cause No.

 Kim Dohyun                                                                                                      §             In   the   _         Judicial



 V.                                                                                                              g             District     Court of


 Spinnaker Insurance                    Company                                                                  g             Denton County, Texas



                                                                      PLAINTIFF'S ORIGINAL PETITION
                                                                                 (with Disclosure Request)


T0 THE HONORABLE JUDGE 0F SAID COURT:

NOW COMES                  Kim Dohyun            (788/960), hereinafter called                           Plaintiff,      complaining of and about Spinnaker Insurance
Company,          hereinafter called Defendant,                        and       for   cause         of action   shows unto the Court the                following:



SERVICE

1.             Defendant Spinnaker Insurance                                Company             is   an insurance company, doing business                      in   the State of Texas.
Said Defendant can be served through                                    its      attorney for service: Incorp Services,                          |nc.,   815 Brazos        St.,   Suite 500,
Austin,    TX 78701-2509.



JURISDICTION

2.             The subject matter               in    controversy           is   within the jurisdictional limits of this court in that Plaintiff                       seeks recovery
of over $100,00.00 but less than $200,000.00.




VENUE

3.             Pursuant          to    Texas     Civil   Practice           & Remedies Code, §15.032, venue                                in    Denton County        is    proper     in this

cause     in   that   it   is   where the insured           resides.




AGENCY AND VICARIOUS                            LIABILITY.


4.             Whenever           in    this Petition       it   is    alleged that Defendant did any act or thing or omission,                                        it   is    meant     that

Defendant,        its      officers, agents,          employees, or representatives did such act or thing or omission and that                                                    at the   time
such act or thing was done,                      it   was done              with the         full    authorization or ratiﬁcation of Defendant or                     was done         in   the
normal         and      routine         course        and    scope of employment of Defendant,                                       its        officers,   agents,     employees,            or

representatives.




WRITTEN NOTICE GIVEN.

5.             Plaintiff        has   fully   complied with           all   of the conditions precedent prior to bringing this suit.


6.             Notice letter          was     issued     May     22, 2019,             and    this lawsuit is        being ﬁled after the expiration of 60 days.




Plaintiff’s Original Petition                 (wlDiscIosure Request)                                         -                                                       Page     1
      Case 4:19-cv-00636-SDJ Document 2 Filed 09/03/19 Page 2 of 5 PageID #: 32



FACTS

7.      On February 15, 2019, Plaintiff had                      a policy of insurance with Defendant, policy                        number HTX-0236945-00,
which was in full force and effect.


8.        On     February 15, 2019,           Plaintiff   suffered a loss which              is   the type of loss covered by the policy.


9.        Plaintiff   reported the claim on February 18, 2019, and                                was assigned       claim     number 009077-001275-RB-O1
and the adjusterwas Brad McHam.


10.       The    loss suffered by Plaintiff included costs to repairs leaks                           and costs      for    damage   to the   home.


11.       Defendant’s investigation of the claim did not include a licensed plumber or an engineer qualified to
determine the cause of the damages suffered by                        Plaintiff.



12.       Defendant paid       for the flooring           damage      but   in   a   letter   dated April 26, 2019, Defendant refused to pay for the
cost to repair water lines.


13.       In   Defendant’s denial         letter    Defendant’s reason for denial of the water leaks and repairs                                   was Defendant’s
cite to policy   language that excludes coverage                  for   "wear and        tear, marring, deterioration".



14.       Defendant’s investigation does not                    show any         foundation for Defendant’s assertion that the water leaks were
caused by "wear and         tear,   marring, and          deterioration."



15.       Plaintiff   was   forced to have the repairs performed at his                               own expense,           with the total cost to him, being

$39,525.00. (3 invoices enclosed)




VIOLATIONS OF THE TEXAS INSURANCE CODE

16.       Plaintiff   incorporates herein          all    the   FACTS    as set       forth   above.


17.       Defendant’s conduct           in this     matter appears to be               in    violation of   numerous         laws, including but not limited to
Texas Insurance Code          (TIC),   as follows:


          a)          TIC § 541.060ga)(1           1:           Defendant has violated                 this section     by misrepresenting to a claimant a
          material fact relating to coverage at issue by telling claimant there                                 is   no coverage because the water leaks
          were caused by “wear and                 tear, marring,       and deterioration when there                   is   no evidence that        is   the reason for
          Plaintiff's loss.




          b)          TIC § 541.060(a)(2)(A):     Defendant has violated this section by failing to attempt in good faith to
          effectuate a prompt,    fair, and equitable settlement of a claim with respect to which the insurer's liability has

          become reasonably clear in that research on Defendant’s part would show                                               that there    is   no evidence that
          Plaintiff's loss was caused by “wear and tear, marring, and deterioration."




          c)          TIC § 541 .060§a)(3):                     Defendant has violated                this section     by    failing to   provide a policyholder a
          reasonable explanation of the basis                    in   the policy,       in    relation to the facts or applicable law, for                 Defendant’s
          denial of a claim,          i.e.,    Defendant has no evidence that                         Plaintiff's    loss   was caused by "wear and               tear,

          marring, and      deterioration."




Plaintiff’s Original Petition       (wlDisclosure Request)                                    -                                                    Page 2
      Case 4:19-cv-00636-SDJ Document 2 Filed 09/03/19 Page 3 of 5 PageID #: 33



          d)      TIC § 541.060§a)(7):      Defendant has violated this section by refusing to pay a claim without
          conducting a reasonable investigation with respect to the claim in that a reasonable investigation would
          show    that the loss          was    not caused by "wear and tear, marring, and deterioration."




BREACH OF CONTRACT

18.       Plaintiff     incorporates herein            all       the   FACTS     as set     forth   above.


19.       Defendant’s conduct              in this     matter appears to be                 in   Breach of Contract, as follows:


20.       There    is   a valid, enforceable contract of insurance between Defendant and                                            Plaintiff.



21.       Plaintiff is    a proper party to bring this lawsuit against Defendant.


22.       Plaintiff     has     performed         under the contract by paying                                premiums and cooperating with                     Defendant’s
investigation    and supplying Defendant with necessary information.


23.       Defendant has breached the contract Defendant has with                                           Plaintiff    by not providing benefits.


24.       Defendant’s breach of the contract has caused injury to                                        Plaintiff.




PROMPT PAYMENT OF CLAIMS ACT

25.       Plaintiff     incorporates herein            all       the   FACTS     as set     forth   above.


26.       Defendant had           all   the information                needed   to    pay   Plaintiff’s     claim on or before April 26, 2019.              As a   result, this

claim should have been accepted and paid by April 26, 2019.


27.       It   appears that Defendant’s                intentionally or          in   a negligent manner handled                   Plaintiff’s claim.



28.       Defendant’s conduct              in this     matter appears to be                 in   violation of     Prompt Payment, as             follows:



          a.            TIC, § 542.055(a)(1             ):              Defendant has violated                this section by, not later         than the 15th day       after,

          Defendant received notice                   of Plaintiff’s claim,           acknowledged             receipt of the claim.



          b.      TIC, § 542.055ga)(2):        Defendant has violated this section by, not later than the 15th day                                                       after,

          Defendant received notice of Plaintiff’s claim, commenced investigation of the claim.


          c.            TIC,      542.055 a 3                :          Defendant has violated                this section by, not later          than the 15th day after
          Defendant received notice of                           Plaintiff’s   claim requested from Plaintiff                all   items, statements,        and forms     that

          Defendant reasonably believed Defendant needed,                                         at that time, that         would be required from            Plaintiff, i.e.,

          Defendant only          told    him    to   file       a police report.


          d.            TIC, § 542.0569):                        Defendant has violated                 this section in that       Defendant did not          notify   John   in

          writing of the         acceptance or rejection of                       his claim not later                 than the 15th business day after the date
          Defendant received              all   items, statements,              and forms required by Defendant                     to   secure   final   proof of loss.


29.       Defendant        is   liable   as penalty at an interest of                  18%       a year on the policy benefits of plus attorneys’ fees.




Plaintiff’s Original Petition       (wlDisclosure Request)                                          -                                                     Page 3
      Case 4:19-cv-00636-SDJ Document 2 Filed 09/03/19 Page 4 of 5 PageID #: 34



DAMAGES.

30.            Plaintiff   incorporates herein              all   the facts as set forth above.


31.            Plaintiff   sustained the following economic and actual                              damages as a           result of the actions and/or               omissions of
Defendant described herein:


              a)            $39,525.00        -
                                                   actual        damages


              b)            $10,000.00        -
                                                   exemplary damages due                       to the   knowing and    intentional         conduct on Defendant’s              part.



              c)            Mental anguish              damages          resulting from Defendant’s conduct.



              d)            Reasonable and necessary attorney fees                                resulting from Defendant’s conduct.



              e)            $????.??     -
                                             penalty         @ 18%, from April 26, 2019, on actual damages,                               until paid.




DISCOVERY — REQUEST FOR DISCLOSURE TO DEFENDANT:

32.            Pursuant      to    Rule 194 of the Texas Rules of                       Civil    Procedure, Defendant Spinnaker Insurance                             Company      is

requested to disclose, within                     fifty   (50) days of service of                 this request, the information or material                         as set   forth in

R.194.2(a) through R.194.2(I).                      A     response       to    a request under Rule 194.2(f)                is   due according          to   Rule 195.2 of the
Texas Rules          of Civil Procedure.



33.           The disclosures must be signed                             in   accordance with Texas Rules of                      Civil      Procedure, Rule 191.3, and
delivered to the undersigned attorney.                             If   a Defendant        fails to         comply with the requirements above, the Court may
order sanctions against such Defendant                            in    accordance with the Texas Rules of                   Civil   Procedure.




USE OF DOCUMENTS:

34.            Pursuant       to    Rule §193.7 of the Texas Rules of                               Civil      Procedure,     Plaintiff      hereby gives notice              to the

Defendant that she intends                to       use     all   documents exchanged and produced between the                                   parties (including, but not
limited to,     correspondence, pleadings, records, and discovery responses) during the                                              trial   of this matter.




ATTORNEY'S FEES.

35.            Request       is   made   for      all     costs and reasonable and necessary attorney's fees incurred by or on behalf of
Plaintiff herein, including all           fees necessary                 in    the event of an appeal of this cause to the Court of Appeals and the
Supreme Court             of Texas, as the Court                  deems        equitable and just, as provided by:                   (a)     §541.152(a)(1), of the Texas
Insurance Code;            (b)    Chapter 38 of the Texas                 Civil     Practice and        Remedies Code; and,            (c)    common         law.




PRE-JUDGMENT INTEREST.

36.           As a    result of the injuries sustained                        by   Plaintiff   as aforesaid and       in   addition to such         damages,           Plaintiff will

show     that   he   is   entitled to   pre—judgment interest on each separate element of damages as awarded by the jury during
the   trial   of this case, from        and       after the date of accrual of                  such damages, through the date of judgment, such interest
to   accrue at the highest prevailing rate then applicable on the date ofjudgment.




Plaintiff’s Original Petition           (wlDisclosure Request)                                          -                                                    Page 4
      Case 4:19-cv-00636-SDJ Document 2 Filed 09/03/19 Page 5 of 5 PageID #: 35




POST JUDGMENT INTEREST.

37.       As a       result of the injuries sustained          by   Plaintiff   and   in   addition to such          damages,            Plaintiff will       show   that   he   is

entitled to    post—judgment interest on damages awarded by the jury during the                                        trial   of this case, from              and    after the

date ofjudgment, such interest to accrue at the highest prevailing rate then applicable                                          until    paid     in full.




COSTS 0F        SUIT.


38.       In   addition, Plaintiff      seeks   all   related costs of suit       in this       cause    of action through the                trial, post-trial,       appeal,
and/or post—judgment discovery,            etc. of this matter.



39.       Wherefore,        Plaintiff   seeks reimbursement of court costs incurred                       in   the    trial    of this    case and thereafter.



REQUEST FOR JURY TRIAL.

40.       Plaintiff respectfully        requests that a Jury be impaneled on                    final   hearing of this cause of action.




PRAYER.

41.       WHEREFORE, PREMISES CONSIDERED,                                 Plaintiff respectfully          prays that the Defendant be cited to appear
and answer       herein,    and    that   upon a       final   hearing of the cause, judgment be entered for the                                          Plaintiff    against
Defendant      for   and such other and      further relief to which the Plaintiff                 may be          entitled at    law or      in    equity,    whether pled
or unpled.


          SIGNED on         July 29, 2019.


                                                                           Respectfully submitted,




                                                                           ls/              Mark   S.   Humphreys
                                                                           Mark       S.   Humphreys           -
                                                                                                                   SBOT #00789762

                                                                           MARK        S.      HUMPHREYS,             P.C.
                                                                           702 Dalworth            Street,   Grand         Prairie,   Texas 75050
                                                                                                                       *
                                                                           Tel.       (972)263-3722                                      Fax. (972)237-1690
                                                                           Email:          texaslaw94               ahoo.com
                                                                           Attorney For            Plaintiff




Plaintiff’s Original Petition     (wlDiscIosure Request)                                   -                                                           Page 5
